NIXON, District Judge.
Held, facts not proved. Since the decision of the supreme court in Wilso-n v. City Bank, 17 Wall [S4 U. S.] 473, a judgment obtained by the orderly proceedings of a court cannot be impeached or set aside on the ground that the creditor, when the suit was brought, had reasonable cause to believe his debtor did something to aid him in procuring his judgment, — of which the proof seems to fail in this case, — he is entitled to the advantage which his diligence has given him over other less vigilant creditors. The motion to expunge must be denied.